The opinion of the court was delivered by
Taft, J.
The First National Bank of Brattleboro presented a claim against the estate of Silas M. Waite, in insolvency. The case passed to the County Court, and was referred by consent of the parties, and heard upon the referee’s report. Judgment was rendered for plaintiff, and the case passed upon exceptions to the Supreme Court for Windham .County at its February Term, 1884. A stipulation was entered into by the bank and the assignees of the Waite estate, that the judgment of the County Court might be, and it was, affirmed. Counsel appeared for Waite personally and objected to the affirmance of the judgment, claiming a right to be heard upon the exceptions. At the February Term, 1885, Waite filed a motion to have the cause brought upon the docket and reinstated for hearing, claiming the right to have the cause heard and determined by the Supreme Court. Whether he had such right, is the question now before us.
Upon the adjudication of insolvency, the judge of the court assigns and conveys to the assignee all the attachable estate of the debtor; and such estate vests in the assignee. The assignee has power to recover such estate; and under the direction of the judge to submit controversies arising in settlement of demands against, or debts due to, the estate, to arbitration; may compound and settle such controversies by agreement with the adverse party. R. L. chap. 93.
It will be seen by reference to that chapter, that the entire disposal and settlement of the estate is placed in the *611hands of the assignee; and such is the only practical way in which insolvent estates can be settled. We do not think it was contemplated by the legislative power that the insolvent should interfere in the settlement of his estate, or control the action of the assignee. Nor is such a course warranted by the words or the spirit of the act.
It may be that in most cases the insolvent can impart valuable information in relation to the prosecution or defence of demands by or against the estate, and may often be a more valuable party in such matters than the assignee himself. But this does not alter the legal rights of the latter. He is the responsible party in administering the estate; is under bonds for a faithful performance of duty; and to him alone can the creditors look for a speedy settlement of the estate. The judgment in this case was entered by consent of the attorneys of record appearing for the claimant and the assignees; and although the debtor may have an interest in the result, he was not a party to the proceedings, and had no right to control the litigation. After he was adjudged an insolvent and assignees appointed for his estate, the control of the estate in all respects passed to the latter. The motion, therefore, is denied.